department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list sei tier lat legend taxpayer a pian b non-ira account c financial_institution d amount dear this is in response to your request dated date as supplemented by correspondence dated date in which you through your authorized representative request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that a distribution was made from plan b equal to amount however taxpayer a asserts that the failure to accomplish a rollover of amount within the 60-day period described in sec_402 of the code was because she moved to a new residence and did not receive the first distribution check issued by plan b taxpayer a and her spouse were divorced on date at this time taxpayer a moved to a new residence on date plan b sent a letter to taxpayer a’s former address stating that pursuant to a court order on date it planned to distribute amount to taxpayer a the letter also presented rollover options for the pending distribution taxpayer a however never received the letter or the check in taxpayer a contacted plan b to make arrangements to have her share of her ex-husband’s plan b account rolled over to an ira at this time she learned that plan b had previously mailed her the check and that the check could be reissued if she filed a formal request plan b also explained that the reissued check would have the same date as the prior check and that plan b would not roll over amount into her ira on date taxpayer a received amount from plan b taxpayer a deposited amount into a non-ira account non-ira account c which was maintained by financial_institution d taxpayer a represents that amount has not been used for any other purpose based on the above facts and representations taxpayer a requests a waiver of the 60-day rollover requirement under sec_402 of the code with respect to the distribution of amount from plan b with respect to your ruling_request sec_401 of the code provides the qualification rules applicable to retirement plans set up by employers exclusively to benefit their employees and their beneficiaries sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees' trust described in sec_401 which is exempt from tax under sec_501 a shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph the preceding sentence does not apply to the distribution to the extent that such portion is transferred to an eligible_retirement_plan described in sec_402 and ii sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code provides that for purposes of subsection a and sec_72 an alternate_payee who is the spouse or former spouse of a participant shall be treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order as defined in sec_414 sec_402 of the code provides that if any amount is paid or distributed to an alternate_payee who is the spouse or former spouse of a participant by reason of any qualified_domestic_relations_order within the meaning of sec_2u1649uu p subsection c shall apply to such distribution in the same manner as if the alternate_payee were the participant revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a support her assertion that the failure to timely roll over the distribution of amount from plan b into an ira was because she moved to a new residence and did not receive the first distribution check issued by plan b therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into an ira provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter ce
